NO. 12-16-00337-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE

MARRIAGE OF NEDA Y. CRAWFORD                              §    COUNTY COURT AT LAW

AND MELVIN R. CRAWFORD                                    §    CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Neda Crawford, has filed a motion to dismiss this appeal. Accordingly, we
grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs on appeal are
taxed against the party incurring them.
Opinion delivered April 5, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 5, 2017


                                         NO. 12-16-00337-CV


                     IN THE MATTER OF THE MARRIAGE OF
                  NEDA Y. CRAWFORD AND MELVIN R. CRAWFORD


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2015-10-0656)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.